                                        Case 3:21-cr-00011-WHA Document 95 Filed 03/26/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                            No. CR 21-00011 WHA

                                  12           v.                                           MEMORANDUM OPINION
Northern District of California
 United States District Court




                                                                                            SUPPLEMENTING VERBAL
                                  13   CHEN SONG,                                           ORDER MADE IN S.C.I.F. RE
                                                                                            DISCOVERY OF MATERIAL
                                  14                  Defendant.                            PURSUANT TO CIPA
                                  15

                                  16                                          INTRODUCTION

                                  17        In this criminal prosecution of visa fraud, the government moves to protect purported

                                  18   classified information from discovery by defendant under Section 4 of the Classified

                                  19   Information Procedures Act, 18 U.S.C. App. III. This memorandum explains why the

                                  20   government has not adequately invoked its privilege. The rest of the analysis is on the sealed

                                  21   oral ruling transcribed by the court reporter.

                                  22                                            STATEMENT

                                  23        A criminal complaint charged neurologist and Chinese-national Dr. Chen Song with visa

                                  24   fraud. Until her arrest on July 18, Dr. Song studied brain diseases as a visiting scholar at

                                  25   Stanford University on a J-1 visa while living in Newark, California with her then six-year old

                                  26   daughter. The government alleges that Dr. Song is, in fact, an “active member[]” of the

                                  27   Chinese military and concealed that fact to obtain her work and study-based visitor program

                                  28   visa. Grand juries returned a first indictment against Dr. Song on January 7, 2021, and a
                                        Case 3:21-cr-00011-WHA Document 95 Filed 03/26/21 Page 2 of 7




                                   1   superseding indictment (adding several related charges) on February 18. Dr. Song is presently

                                   2   out of custody on a $250,000 bond and awaiting a bench trial scheduled for April 9.

                                   3         The government notified the Court on February 19 that these proceedings would touch on

                                   4   classified information. Following appointment of a classified information security officer, the

                                   5   government filed ex parte and in camera motions under Section 4 of the Classified Information

                                   6   Procedures Act on March 15 and March 19. To aid review, the undersigned invited counsel for

                                   7   Dr. Song to file a public memorandum of points and authorities on the relevant law and an ex

                                   8   parte and in camera delineation of her planned defenses. The parties also provided

                                   9   supplemental briefing regarding the form by which the government may invoke the privilege at

                                  10   issue here. This memorandum follows an in camera and ex parte hearing with the

                                  11   government.

                                  12                                              ANALYSIS
Northern District of California
 United States District Court




                                  13         The government’s privilege to withhold so-called “state secrets” “is not to be lightly

                                  14   invoked.” Rather, “[t]here must be [a] formal claim of privilege, lodged by the head of the

                                  15   department which has control over the matter, after actual personal consideration by that

                                  16   officer.” Invocation of the privilege demands a searching review by a court, though with due

                                  17   deference to the executive’s prerogative and expertise in these realms and care to avoid

                                  18   disclosure of such secrets. United States v. Reynolds, 345 U.S. 1, 7–11 (1953).

                                  19         The state-secrets privilege is uniquely powerful. In civil actions against the government,

                                  20   “even the most compelling necessity cannot overcome the claim of privilege if the court is

                                  21   ultimately satisfied that [state] secrets are at stake.” Thus, the privilege bars liability where a

                                  22   plaintiff’s claim for relief necessarily relies on the privileged information, or where litigation

                                  23   of such claim will surely stray too close for comfort to the information’s disclosure. But the

                                  24   bar works both ways. And, historically, where the government sought to invoke the state-

                                  25   secrets privilege in criminal prosecution, it has been permitted to do so “only at the price of

                                  26   letting the defendant go free.” Reynolds, 345 U.S. at 11; Fazaga v. F.B.I., 965 F.3d 1015, 1041

                                  27   (9th Cir. 2020).

                                  28
                                                                                        2
                                        Case 3:21-cr-00011-WHA Document 95 Filed 03/26/21 Page 3 of 7




                                   1         Through the Classified Information Procedures Act, or CIPA as it is commonly known,

                                   2   Congress sought to remedy this quandary recognizing that through the use of ex parte and in

                                   3   camera proceedings, criminal matters touching upon state secrets could both proceed and

                                   4   preserve a defendant’s due process right to mount an able defense. See United States v.

                                   5   Sarkissian, 841 F.2d 959, 965 (9th Cir. 1989). Section 4 of CIPA thus clarifies a district

                                   6   court’s power to restrict discovery under Federal Rule of Criminal Procedure 16(d)(1):

                                   7                The court, upon a sufficient showing, may authorize the United
                                                    States to delete specified items of classified information from
                                   8                documents to be made available to the defendant through
                                                    discovery under the Federal Rules of Criminal Procedure, to
                                   9                substitute a summary of the information for such classified
                                                    documents, or to substitute a statement admitting relevant facts that
                                  10                the classified information would tend to prove.
                                  11   The government’s motion for such relief may be made ex parte and in camera. 18 U.S.C. App.

                                  12   III, § 4.
Northern District of California
 United States District Court




                                  13         A district court presented with a motion under Section 4 must determine whether the

                                  14   information, under the rules of criminal procedure, statute, and common law, is discoverable in

                                  15   the first place. If it is, then we must next determine if the government has made a formal claim

                                  16   of privilege. If it has, then we determine whether the evidence is relevant and helpful to the

                                  17   defense. And, if so, last, we craft the appropriate scope of discovery of that information, such

                                  18   as a substituted statement of the relevant material or stipulation of relevant fact. We must

                                  19   ensure that the accused will proceed to trial in substantially the same position as had the

                                  20   government actually disclosed the classified information. United States v. Sedaghaty, 728 F.3d

                                  21   885, 903–05 (9th Cir. 2013).

                                  22         A defendant has, among others, “a right to discovery of documents that are material to

                                  23   preparing the defense.” The bar is low. Information need only help prepare a defense or

                                  24   induce a defendant to abandon one particular defense and pursue another. It need not be

                                  25   admissible at trial; information is material simply by leading to admissible evidence. United

                                  26   States v. Soto-Zuniga, 837 F.3d 992, 1003 (9th Cir. 2016) (quotations omitted).

                                  27         The Court has articulated specific findings in a sealed, ex parte hearing yesterday with

                                  28   the government, the transcript of which will be provided to our court of appeals along with the
                                                                                       3
                                          Case 3:21-cr-00011-WHA Document 95 Filed 03/26/21 Page 4 of 7




                                   1    government’s motions and the classified submissions in the event of an appeal by either side.

                                   2    The Court concluded that most of the material subject to the government’s CIPA § 4 motions

                                   3    was not discoverable either under Rule 16 or Brady v. Maryland, 373 U.S. 83 (1963), or its

                                   4    progeny. The remainder, however, the Court concluded to be discoverable, relevant, and

                                   5    helpful to the defense. Roviaro v. United States, 353 U.S. 53, 60–62 (1957).

                                   6          The purpose of this memorandum though is to explain why the government has not

                                   7    properly invoked its privilege here. Our court of appeals has directed:

                                   8                 CIPA § 4 was intended “to clarify the court’s powers under
                                                     Fed.R.Crim.P. 16(d)(1) to deny or restrict discovery in order to
                                   9                 protect national security.” Sarkissian, 841 F.2d at 965.
                                  10                                    *              *               *
                                  11                 When considering a motion to withhold classified information
                                                     from discovery, a district court must . . . determine whether the
                                  12                 government has made a formal claim of the state secrets privilege,
Northern District of California




                                                     “‘lodged by the head of the department which has actual control
 United States District Court




                                  13                 over the matter, after actual personal consideration by that
                                                     officer.’” United States v. Klimavicius–Viloria, 144 F.3d 1249,
                                  14                 1261 (9th Cir.1998) (quoting United States v. Reynolds, 345 U.S.
                                                     1, 7–8 (1953)).
                                  15

                                  16   Sedaghaty, 728 F.3d at 904 (cleaned up) (emphasis added).
                                  17          Here, the government’s affidavits purporting to invoke the privilege are signed neither by
                                  18    the Secretary of State nor the Attorney General. Nor are they signed by any of their deputies
                                  19    or direct subordinates. Rather, they come from lower level officers. The Court finds that the
                                  20    government has not made a “sufficient showing,” as required by Section 4.
                                  21          The government characterizes its privilege to withhold classified information under CIPA
                                  22    as distinct from the state-secrets privilege and, thus, not requiring the involvement of a
                                  23    department head. But our court of appeals told us exactly how to evaluate a CIPA Section 4
                                  24    motion in Sedaghaty. And, both the terminology it used, “state secrets privilege,” and its direct
                                  25    quote from Reynolds leave us no room but to conclude that our court of appeals considers the
                                  26    privilege invoked under CIPA to be the state-secrets privilege as recognized in Reynolds,
                                  27    which requires a “formal claim of the state secrets privilege, lodged by the head of the
                                  28    department which has actual control over the matter.” Ibid. (quotes omitted).
                                                                                        4
                                        Case 3:21-cr-00011-WHA Document 95 Filed 03/26/21 Page 5 of 7




                                   1         The government correctly notes that our court of appeals began this line of decision in

                                   2   Sarkissian by merely assuming that CIPA rests new procedure upon the state-secrets privilege

                                   3   articulated in Reynolds. Yet this ignores a crucial fact. CIPA “does not expand or restrict

                                   4   established principles of discovery and does not have a substantive impact on the admissibility

                                   5   of probative evidence.” So, by its own terms, CIPA creates no privilege. Id. at 903. Our court

                                   6   of appeals has proceeded on that understanding of the privilege thereafter in Klimavicius-

                                   7   Viloria and Sadaghaty. Or, put simply, what began as an assumption has become the law of

                                   8   this circuit by both reason and custom. Our court of appeals may perhaps steer a different

                                   9   course; but this district judge is not at liberty to deviate from the law as currently dictated. See

                                  10   id. at 903–04; United States v. Klimavicius-Viloria, 144 F.3d 1249, 1260–61 (9th Cir. 1998);

                                  11   Sarkissian, 841 F.2d at 965.

                                  12         Our court of appeals is not alone. Both Courts of Appeals for the Fourth and Fifth
Northern District of California
 United States District Court




                                  13   Circuits agree that CIPA expounds only procedure. The Court of Appeals for the District of

                                  14   Columbia Circuit agrees also that CIPA creates no new privilege. Indeed, noting that “CIPA

                                  15   [S]ection 4 presupposes a governmental privilege against disclosing classified information,”

                                  16   the Court of Appeals for the Second Circuit agrees that “[t]he most likely source for the

                                  17   protection of classified information lies in the common-law privilege against disclosure of state

                                  18   secrets.” United States v. El-Mezain, 664 F.3d 467, 519–20 (5th Cir. 2011); United States v.

                                  19   Rosen, 557 F.3d 192, 194–95 (4th Cir. 2009); United States v. Aref, 533 F.3d 72, 78 (2d Cir.

                                  20   2008); United States v. Mejia, 448 F.3d 436, 455 (D.C. Cir. 2006).

                                  21         The government next notes that Section 4 requires no more than a “sufficient showing.”

                                  22   But the deliberate paucity of this requirement supports all the more the conclusion that

                                  23   Congress did not intend to revise the rules for judicial scrutiny of invocations of the state-

                                  24   secrets privilege. The government presses onward, however, arguing that Section 4’s failure to

                                  25   mention the Attorney General implies no such head of department requirement, given several

                                  26   other sections of CIPA do expressly mention the Attorney General. But more departments

                                  27   than Justice might invoke the state-secrets privilege, and the list of executive department heads

                                  28
                                                                                        5
                                        Case 3:21-cr-00011-WHA Document 95 Filed 03/26/21 Page 6 of 7




                                   1   includes many more than just the Attorney General, so Section 4’s silence on this point tells us

                                   2   little. See, e.g. Mohamed v. Jeppesen Dataplan, 614 F.3d 1070, 1080 (9th Cir. 2010).

                                   3         The undersigned acknowledges that both the Courts of Appeals for the Fourth and Fifth

                                   4   Circuits have gone the other way on the ultimate point, holding that the government may

                                   5   invoke privilege under Section 4 without involving a department head. El-Mezain, 664 F.3d at

                                   6   521–22; Rosen, 557 F.3d at 198. Those decisions, however, largely rest on the distinction

                                   7   between the criminal context (as here) and the civil context (as in Reynolds). The undersigned

                                   8   finds that reasoning unpersuasive. Though differences arise in specific applications, on the

                                   9   whole we apply the same underlying rules of evidence and privilege to both criminal and civil

                                  10   proceedings.

                                  11         In its last point, the government contends that whatever the language our court of appeals

                                  12   has used, it has not actually required in practice for a department head to invoke the state-
Northern District of California
 United States District Court




                                  13   secrets privilege under CIPA. But there is no way for a district judge to verify this behind-the-

                                  14   scenes suggestion or to determine the extent to which the issue was even raised in cases where

                                  15   the problem went unnoted. District judges ought to hew to the actual words given to us on the

                                  16   subject by our courts of appeals.

                                  17         Moreover, though Reynolds specified that “the head of the department” must invoke the

                                  18   privilege, it offered the alternate characterization of “the minister who is the political head of

                                  19   the department,” in an accompanying footnote. The signatory in fact offered in support of

                                  20   military secrets was not the Secretary of Defense but the subordinate Secretary of the Air

                                  21   Force. So Reynolds itself permits a measure of flexibility beyond just the highest department

                                  22   heads. But there is a limit. The secretaries of the military branches, of course, are political

                                  23   appointees of the President, confirmed by the Senate. Here, in contrast, the signatories do not

                                  24   come close to even this relaxed standard. Given the great deference we afford to the

                                  25   executive’s designation of material as a state secret, the formal requirements of Reynolds guard

                                  26   against executive caprice. Decisions of national importance come from similarly important

                                  27   officials. 345 U.S. at 7–10, fn. 20

                                  28
                                                                                        6
                                        Case 3:21-cr-00011-WHA Document 95 Filed 03/26/21 Page 7 of 7




                                   1                                          CONCLUSION

                                   2        As the Court stated on the record, the government’s shortfall may not matter in this case

                                   3   because all or substantially all of the material ordered to be produced was discoverable,

                                   4   relevant, and helpful to the defense, so it would’ve been required to be produced anyway.

                                   5   What was protected from disclosure was all determined to be non-discoverable anyway.

                                   6   Nevertheless, this memorandum explains the law of our circuit as to who must sign the

                                   7   declaration.

                                   8

                                   9   Dated: March 26, 2021.

                                  10

                                  11
                                                                                              WILLIAM ALSUP
                                  12                                                          UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      7
